Citation Nr: 0333208	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective prior to June 12, 2001, for 
the grant of service connection for a degenerative disc 
disease, L5-S1.  

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease, L5-S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971 and from June 1976 to April 1984.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a June 2002 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which established service connection 
for degenerative disc disease, L5-S1.  A 10 percent 
disability evaluation was initially assigned effective from 
June 12, 2001.  During the course of this appeal, the 
disability rating for the veteran's service-connected back 
disability was increased to 20 percent, effective June 12, 
2001.

The appeal for a disability rating in excess of 20 percent 
for the back disability is addressed in the Remand below.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for an earlier effective date 
for the grant of service connection for degenerative disc 
disease, L5-S1, and has notified him of the information and 
evidence necessary to substantiate his claim.

2.  A formal or informal claim for entitlement to service 
connection for a back disability was not received by VA prior 
to June 12, 2001.

CONCLUSION OF LAW

The criteria for an effective date earlier than June 12, 
2001, for the grant of service connection for degenerative 
disc disease, L5-S1, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim for an earlier effective date for the grant 
of service connection for degenerative disc disease, L5-S1.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002).  The 
law provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the application for the benefits at issue is 
complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In this regard, the Board notes that 
the veteran has not referenced the existence of any evidence 
pertinent to his earlier effective date claim that is not 
presently associated with the claims folder.  Based on the 
foregoing, the Board finds that the RO has made reasonable 
attempts to obtain records referenced by the veteran, and 
that VA's duty to assist the veteran in obtaining these 
records is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of information, and any medical or 
lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Sup. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By letter dated in June 2001, the veteran was 
informed of the VCAA.  In the Statement of the Case dated in 
August 2002, the RO informed the veteran of applicable 
regulations regarding effective dates.  He was told that the 
effective date for an original disability compensation claim 
filed more than one year after the date of discharge from 
service would be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, and that since his 
original claim was filed on June 12, 2001, the effective date 
could be no earlier than this date.  Thus, the veteran was 
told that information needed from the veteran to substantiate 
his claim for an earlier effective date was evidence that he 
had filed a claim prior to June 12, 2001  Neither the veteran 
nor his representative have indicated that the veteran filed 
a claim prior to June 12, 2001.  Thus, the Board finds that 
there is no need for any additional development of the 
earlier effective date claim and that that the duty to inform 
the veteran of required evidence to substantiate his claim 
for an earlier effective date has been satisfied.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim have been satisfied. 


Evidentiary Background:  Service medical records show that 
the veteran complained of low back pain during active duty.  
Physical Profile Records note that the veteran had mechanical 
low back pain secondary to sacralization of the L5 vertebrae.

VA outpatient treatment records show that the veteran sought 
treatment on January 24, 2001, with complaints of back pain.  
He reported a history of an in-service injury.  He had 
forward flexion to 90 degrees with mild pain.  Degenerative 
joint disease of the lumbar spine was diagnosed.  Subsequent 
VA treatment records shows complaints of low back pain.  
During a March 14, 2001,outpatient treatment visit, he 
reported a 10 to 15 year history of back pain which started 
while he was in the Army.  A similar history was reported in 
a March 28, 2001, physical therapy consultation.  

On June 12, 2001, the RO received a VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, from the 
veteran.  On this form, the veteran asserted that he 
developed back problems during active duty.  He indicated 
that he had received ongoing treatment from the VA Medical 
Center (VAMC) since January 2001.  He indicated at that time 
that he had no other records to submit.  

In January 2002, the veteran was afforded a VA compensation 
and pension examination.  The diagnoses included degenerative 
disc disease of L5-S1.

By rating action dated in February 2002, the RO awarded 
service connection for degenerative disc disease, L5-S1.  A 
10 percent disability rating was assigned from June 12, 2001, 
the date of receipt of the veteran's claim for service 
connection. 
 
In support of his claims, the veteran submitted several lay 
statements from individuals that witnessed his back 
condition.  G.H. reported that he had known the veteran for 8 
years and that during that time the veteran had trouble with 
his back pain.  At times, the veteran could not get out of 
bed or walk.  E.H. reported that she had known the veteran 
for over 7 years and that he had been in constant pain since 
they met.  At times, the veteran could barely more and could 
not get out of bed.  In a March 2002 statement, J.W. reported 
that he had known the veteran for 10 years and that he 
constantly struggled with back pain.  

In his May 2002 notice of disagreement, the veteran reported 
that he had constant back pain since 1971 rather than 
occasional back pain as reported in the January 2002 VA 
examination report.  His pain progressed over time and that 
he had episodes of back pain once a week causing him to lay 
flat on his back for 8 hours with an inability to walk.  

The veteran was afforded another examination in June 2002.  
Chronic lower back pain with left lumbar radiculopathy was 
diagnosed.  

Thereafter, a decision review officer decision awarded a 20 
percent disability rating for the veteran's service-connected 
back disability.  An effective date of June 12, 2001, was 
assigned.  


Legal Criteria:  VA regulations provide that service 
connection may be granted effective the day following 
separation from active service or the date entitlement arose 
if a claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2003); see also 38 U.S.C.A. 
§ 5110 (West 2002).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151; see also Jones v. West, 136 F.3d 1296, 1299 
(Fed.Cir. 1998) ("Section 5101 is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefits to . . . be paid under the 
laws administered by the Secretary.").  The words application 
and claim are defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim.  See 38 C.F.R. 
§ 3.155(a).  If a claim for disability compensation has been 
granted with respect to service connection, but disallowed as 
noncompensable, certain medical evidence received by VA, 
which evidences "a reasonable probability of entitlement to 
benefits," may be accepted as the date of receipt of an 
informal claim to reopen or for increased benefits.  38 
C.F.R. § 3.157(a), (b)(2)-(3). 

Analysis:  Post service VA medical records show that the 
veteran initially sought VA medical treatment for his low 
back disability on January 24, 2001.  During that initial 
visit, he claimed this his current condition was related to 
his in-service back injury or complaints of back pain.  This 
contention was related in subsequent treatment records dated 
in March 2001.  

By a rating decision in June 2002, the RO granted service 
connection for degenerative disc disease, L5-S1, and an 
effective date for such grant was assigned as the date of 
receipt by the RO (June 12, 2001) of the veteran's claim (VA 
Form 21- 526, Veteran's Application for Compensation or 
Pension) for service connection for a back disability.

VA medical records created prior to June 12, 2001, reflect 
that the veteran reported that his back problems began during 
his military service.  However, the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection 
between a current disability and military service, but on the 
date that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377 (1999); see also Hazan v. Gober, 10 Vet. App. 
511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); 
Wright v. Gober, 10 Vet. App. 343 (1997).  Because the 
appellant had not been granted service connection for his 
back disorder, the mere receipt of medical records cannot be 
construed as an informal claim.  See 38 C.F.R. § 3.157; 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Crawford v. 
Brown, 5 Vet. App. 33 (1993).

As previously discussed, under the governing legal authority, 
the earliest effective date assignable is either the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  After reviewing the record, 
the Board is unable to find a basis for establishing an 
effective date for service connection for degenerative disc 
disease, L5-S1, earlier than the date of receipt of the 
veteran's original claim for compensation for a back 
disorder, that is, June 12, 2001.


ORDER

Entitlement to an effective date earlier than June 12, 2001, 
for the grant of service connection for degenerative disc 
disease, L5-S1, is denied.


REMAND

There have been several significant changes in the pertinent 
rating criteria since the RO issued a statement of the case 
in August 2002.  The criteria for evaluation of 
intervertebral disc syndrome under Diagnostic Code 5293 were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  Additionally, the entire 
portion of the rating schedular pertaining to the evaluation 
of diseases and injuries of the spine were amended effective 
September 26, 2003.  See 68 Fed Reg. 51454-51458 (August 27, 
2003).  These changes in the rating criteria are 
substantially different from the previous criteria considered 
by the RO when it issued the August 2002 statement of the 
case.   

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  When a provision of the Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant; however, the 
post amendment criteria may not be applied prior to the 
effective date of the change.  VAOPGCPREC 3-00 (April 10, 
2000).  Thus, the new version of Diagnostic Code 5293 is 
applicable only from September 23, 2002, and the new schedule 
for evaluating of diseases and injuries of the spine is 
applicable only from September 26, 2003.  Remand is also 
necessary to inform the veteran of the changes in the 
applicable rating criteria that have occurred during the 
pendency of this appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the veteran's 
claim with consideration of the changes 
in the pertinent rating criteria since 
issuance of the August 2002 statement of 
the case.  In particular, the RO should 
consider (1) the changes in Diagnostic 
Code 5293 effective in September 2002 and 
(2) the changes in the schedule for 
rating spinal disabilities and injuries 
effective in September 2003.

2.  In the event that the decision 
remains adverse, the veteran and her 
representative should be furnished a 
supplemental statement of the case which 
informs them of the amended criteria for 
the evaluation of spinal disorders, and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



